Order entered January 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01051-CV

    LEONARD M. CHERMACK AND JANET CHERMACK, Appellants

                                       V.

          NATIONSTAR MORTGAGE COMPANY LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03076-2017

                                    ORDER

      Before the Court is Collin County District Clerk Lynne Finley’s January 4,

2021 request for an extension of time to file the clerk’s record. We GRANT the

request and ORDER the clerk’s record be filed no later than January 11, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE